Citation Nr: 1021155	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for regular aid and attendance of another person 
or on account of being housebound.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2010, the Veteran and his spouse 
testified during a hearing before the undersigned held at the 
RO.  A transcript of the proceeding is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran requires the assistance of another person in 
meeting his daily needs, as well as to protect himself from 
the hazards and dangers of his daily environment due to 
service-connected disabilities. 


CONCLUSION OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for SMC by reason of the need for regular aid and 
attendance of another person have been met.  38 U.S.C.A. §§ 
1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2009).  

2.  The criteria for special monthly compensation based on 
housebound status are not met.  38 U.S.C.A. §§ 1114(s), 
1502(b) (West 2002); 38 C.F.R. § 3.350(i) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R.  §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Given the 
favorable determination reached in this decision, the Board 
is satisfied that adequate development has taken place and 
that there is a sound evidentiary basis for resolution of 
this claim.  

II.  Analysis

Special monthly compensation (SMC) at the housebound rate is 
warranted when a veteran has a single service-connected 
disability rated as 100 percent disabling and is permanently 
housebound.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2007).  Housebound status is defined as being when 
the veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises and it is reasonably certain the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id.  

In the present case, the Veteran is service-connected for 
amputation of the left forearm, rated at 70 percent 
disabling, a left knee strain with instability, rated at 10 
percent disabling, a left knee strain with painful limited 
motion, rated at 10 percent disabling, and a healed fracture 
to the left clavicle, rated as noncompensably disabling.  
Additionally, the Veteran is in receipt of a total rating due 
to individual unemployability since June 2005.  The Veteran 
is not in receipt of service connection for a disability 
rated as 100 percent disabling.  Therefore, inasmuch as he 
does not meet the first criterion for housebound status, his 
claim for SMC at a housebound rate must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2009).  The 
criteria for establishing the need for aid and attendance is 
set forth in 38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U.S. Court of Appeals 
for Veterans Claims has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present."  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance has been established.  In this 
respect, there is substantial evidence of record that the 
Veteran requires the aid and assistance of another due to 
both service-connected and non-service-connected 
disabilities.  A November 2008 letter from the Veteran's 
private physician is illustrative.  Therein, the doctor noted 
that the Veteran suffered from a multitude of diagnoses, 
including the left forearm amputation, and a cervical fusion 
to C3-4 and C5-6.  He was unable to ambulate or stand and 
required the assistance of his spouse for all movement.  
While he had a wheelchair, he was unable to propel it due to 
left arm amputation and impaired use of his right upper 
extremity.  

A VA prosthetics consultation in October 2008 further reveals 
that the Veteran had a myoelectric prosthesis but was unable 
to use it due to muscle spasms.  

During the hearing before the undersigned, the Veteran and 
his spouse provided credible testimony as to the severity of 
the service-connected disability.  He indicated that his wife 
did his cooking and cleaning, changed his clothes, bathed 
him, and fed him.  While the testimony addressed both the 
service-connected left arm amputation disability and the 
nonservice-connected cervical spine disability, the Board 
finds that it is obvious that the left arm condition in and 
of itself results in significant impairment in the Veteran's 
ability to attend to daily activities.  

The Board is satisfied that this and other evidence of record 
demonstrates that the Veteran requires assistance with a 
number of his activities of daily living (e.g., transferring 
himself from bed to bathroom, standing, dressing, toileting, 
bathing) and that as a result of service-connected disability 
he requires care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.  While it is clear that the nonservice-connected 
cervical spine disability plays a significant role in his 
inability to function around the house, the Board cannot 
ignore the fact that the left arm amputation disability 
results in significant disability.  

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 
provides that:

The Secretary shall consider all information and 
lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.

The implementing regulation at 38 C.F.R. § 3.102 restates the 
provision in terms of "reasonable doubt."

Evidence is in "approximate balance" when the evidence in 
favor or and opposing the veteran's claim is found to be 
almost exactly or nearly equal.  The statutory benefit-of-
the-doubt rule applies when the fact finder determines that 
the positive and negative evidence relating to a veteran's 
claim are "nearly equal," thus rendering any determination 
on the merits "too close to call."  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).

Here, there is competing evidence on the question of whether 
the service-connected or the non-service-connected disability 
results in the Veteran's need for the aid and attendance of 
another.  The Board herein has found the Veteran's and his 
spouse's reports regarding the severity of the service-
connected disability credible.  Accordingly, the evidence is 
in a state of equipoise and the benefit-of-the-doubt rule is 
for application.  Thus, resolving reasonable doubt in the 
Veteran's favor, the Board determines that the service-
connected disability results in the need for the aid and 
attendance of another. 

Under these circumstances, the Board finds that he meets the 
criteria for aid and attendance.  As such, his claim of 
entitlement to SMC based on the need for aid and attendance 
is granted. 



ORDER

Entitlement to SMC based on housebound status is denied.

Entitlement to SMC based on aid and attendance is granted. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


